
	

113 HR 5052 IH: Lawful Ivory Protection Act of 2014
U.S. House of Representatives
2014-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5052
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2014
			Mr. Daines (for himself and Mr. Miller of Florida) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend the Endangered Species Act of 1973 to protect and conserve species and the lawful
			 possession of certain ivory in the United States, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the Lawful Ivory Protection Act of 2014.
		2.Amendment to Endangered Species Act of 1973Section 11(f) of the Endangered Species Act of 1973 (16 U.S.C. 1540(f)) is amended—
			(1)by inserting (1) after the subsection heading; and
			(2)by adding at the end the following:
				
					(2)
						(A)Except as provided in this paragraph, regulations promulgated under paragraph (1), including
			 policies, orders, or practices pursuant to such regulations, may not—
							(i)prohibit or restrict the possession, sale, delivery, receipt, shipping, or transportation, within
			 the United States, of elephant ivory that has been lawfully imported into
			 the United States;
							(ii)change any methods of, or standards for, determining if such ivory has been lawfully imported that
			 were in effect on February 24, 2014, including any applicable presumptions
			 and burdens of proof with respect to such determinations;
							(iii)prohibit or restrict the importation of such ivory that was lawfully importable into the United
			 States on February 24, 2014; or
							(iv)prohibit or restrict the possession of such ivory that was lawfully possessable in the United
			 States on February 24, 2014.
							(B)Subparagraph (A) does not apply to regulations, including policies, orders, or practices pursuant
			 to such regulations, that were in effect on February 24, 2014.
						(C)Regulations promulgated under paragraph (1), including policies, orders, or practices pursuant to
			 such regulations, that became effective during the period beginning on
			 February 25, 2014, and ending on the date of enactment of this paragraph,
			 shall be revised, as necessary, to comply with the requirements specified
			 in subparagraph (A) for regulations promulgated after such date of
			 enactment.
						.
			
